                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

CLYDE FRANKLIN HOLLAND,          :
                                 :
                Plaintiff,       :
                                 :
           vs.                   :
                                 :           CIVIL ACTION NO. 5:16-CV-539 (MTT)
MACON STATE PRISON, et al.,      :
                                 :
                Defendants.      :
___________________________ _____:

                                        ORDER

      Plaintiff Clyde Franklin Holland has moved to proceed in forma pauperis on

appeal. Doc. 91.

      Holland seeks to appeal the judgment in favor of the Defendants entered on

August 15, 2019. Doc. 89. He also seeks to appeal the denial of his motion for

appointment of counsel. Doc. 84. Applications to appeal in forma pauperis are

governed by 28 U.S.C. § 1915 and Fed. R. App. P. 24. 28 U.S.C. § 1915 provides:

      (a)(1) [A]ny court of the United States may authorize the commencement,
      prosecution or defense of any suit, action or proceeding, civil or criminal,
      or appeal therein, without prepayment of fees or security therefor, by a
      person who submits an affidavit that includes a statement of all assets
      such prisoner possesses that the person is unable to pay such fees or
      give security therefor. Such affidavit shall state the nature of the action,
      defense or appeal and affiant’s belief that the person is entitled to redress.
      ...

      (3) An appeal may not be taken in forma pauperis if the trial court certifies
      in writing that it is not taken in good faith.

Similarly, Fed. R. App. P. 24(a) provides:

      (1) [A] party to a district-court action who desires to appeal in forma
      pauperis must file a motion in the district court. The party must attach an
      affidavit that:
              (A) shows . . . the party’s inability to pay or to give security for fees
              and costs;
              (B) claims an entitlement to redress; and
              (C) states the issues that the party intends to present on appeal.

       (2) If the district court denies the motion, it must state its reasons in
       writing.

       Thus, the Court must make two determinations when faced with an application to

proceed in forma pauperis. First, it must determine whether the plaintiff is financially

able to pay the filing fee required for an appeal. Documents, including a prisoner

account statement, filed in this Court on August 30, 2019 indicate that Holland is unable

to pay the $505 appellate filing fee. Doc. 91.

       Next, the Court must determine if the plaintiff has satisfied the good faith

requirement. “‘[G]ood faith’ . . . must be judged by an objective standard.” Coppedge v.

United States, 369 U.S. 438, 445 (1962). The plaintiff demonstrates good faith when

he seeks review of a non-frivolous issue. Id. An issue “is frivolous if it is ‘without

arguable merit either in law or fact.’” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir.

2002) (citations omitted). “Arguable means capable of being convincingly argued.”

Sun v. Forrester, 939 F.2d 924, 925 (11th Cir. 1991) (quotation marks and citations

omitted); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993) (“[A] case is frivolous . . .

when it appears the plaintiff ‘has little or no chance of success.’”) (citations omitted).

“In deciding whether an [in forma pauperis] appeal is frivolous, a district court

determines whether there is ‘a factual and legal basis . . . for the asserted wrong,

however inartfully pleaded.’” Sun, 939 F.2d at 925 (citations omitted).

       Holland states that the Court erred when it failed to follow legal precedent and

the Georgia Department of Corrections Standard Operating Procedures, both of which




                                              -2-
require prisoners to receive emergency medical care, including “outside” emergency

medical care, for chest pains within six to nine minutes. Doc. 91 at 1. He states the

Court also erred when it denied his motion for appointment of counsel. Id. This

Court’s review of the record, including the Report and Recommendation, Doc. 84;

Objection to the Report and Recommendation, Doc. 85; Response to Objection, Doc.

86; “Affidavit of Facts to the Response,” Doc. 87; and the August 14, 2019 Order, Doc.

88, demonstrates that Holland’s appeal is frivolous. The appeal, therefore, is not

brought in good faith. Holland has raised no issues with arguable merit.

       Consequently, Holland’s application to appeal in forma pauperis, Doc. 91, is

DENIED.

       If Holland wishes to proceed with his appeal, he must pay the entire $505

appellate filing fee. Because Holland has stated that he cannot pay the fee

immediately, he must pay using the partial payment plan described under 28 U.S.C. §

1915(b). Pursuant to section1915(b), the prison account custodian where Holland is

confined shall cause to be remitted to the Clerk of this Court monthly payments of 20%

of the preceding month’s income credited to Holland’s account (to the extent the

account balance exceeds $10) until the $505 appellate filing fee has been paid in full.

Checks should be made payable to “Clerk, U.S. District Court.” The Clerk of Court is

DIRECTED to send a copy of this Order to the custodian of the prison in which Holland

is incarcerated.

       SO ORDERED, this 3rd day of September, 2019.


                                                 S/ Marc T. Treadwell
                                                 MARC T. TREADWELL, JUDGE
                                                 UNITED STATES DISTRICT COURT



                                           -3-
